Title: To John Adams from Richard Cranch, 22 January 1790
From: Cranch, Richard
To: Adams, John



My dear Brother
Boston Jany. 22d 1790.

This will be delivered to you be my esteemed Friend Mr. Nathan Reed, who was a very worthy Tutor to your eldest Son, and to mine, when at the University. He is a Gentleman whose acquaintance with the Principles of Natural Philosophy and the Mathematicks is very extensive, and he is more particularly well versed in the application of those Principles to the purposes of constructing usefull Machines. And he appears to me to have such a natural Turn and original Genious that way, as, if encouraged, may prove of very great advantage to the Publick. He has exhibited to the Academy a number of Drafts of Machines of his invention or improvement, which, having been carefully examined by their standing Committee, have been highly approved; and Mr. Reed is now desirous of submitting them to the Examination of Congress by such a Committee as they may please to honour him with for that purpose; hoping that if any of them should be approved, he may be so happy as to obtain a Patent, or such other encouragement as may enable him to carry them into execution for the publick Benefit. Our good Friends Doctr. Holyoke, Doctr. Tufts and several other learned members of the Academy have expressed their approbation of several of Mr. Reed’s Inventions and Improvements, in a Paper by them subscribed, and given to him, which I wish you would read as containing my Sentiments also.
I heartily recommend Mr. Reed to your Notice and Friendship, and am, with Sentiments of highest Esteem and Affection, your obliged Brother
Richard CranchPlease to give my best Regards to Sister Adams and your whole Family. We are all well at Braintree Weymo. &c.
